Citation Nr: 1431094	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  07-29 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an extraschedular evaluation in association with service-connected bilateral hearing loss.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to September 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision, which granted a claim for service connection for bilateral hearing loss and assigned a 0 percent evaluation.  The Veteran appealed the issue of entitlement to an increased rating, and the RO subsequently increased the evaluation assigned to the Veteran's service-connected bilateral hearing loss to 10 percent, effective October 24, 2005, and to 30 percent, effective April 26, 2010.  

In July 2009, the Veteran testified at a personal hearing before a Decision Review Officer (DRO).  In February 2010, the Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge (AVLJ).  Copies of the transcripts of these hearings are of record.  In June 2010, the Board remanded the issues then on appeal for further development.  

In May 2012, the Board denied the claim for an increased rating.  In its decision, the Board determined that the schedular rating criteria adequately contemplated the Veteran's symptomatology and that the requirements for referral for extraschedular evaluation consideration under 38 C.F.R. § 3.321(b)(1) had not been met.  Citing Thun v. Peake, 22 Vet. App. 111 (2008).

The Veteran appealed to the United States Court of Appeals for Veterans Claims ("Court").  In October 2013, the Court affirmed the Board's decision.  The following month, the Veteran filed a motion for single-judge reconsideration or panel reconsideration.  In January 2014, the Court granted the motion for single-judge reconsideration, withdrew its October 2013 Memorandum Decision, and issued an Order and a Memorandum Decision that vacated the Board's May 2012 decision insofar as the Board had determined that the requirements for referral for extraschedular evaluation consideration under 38 C.F.R. § 3.321(b)(1) had not been met.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the Court's January 2014 decision shows that it concluded that the Board had failed to address favorable evidence that may support referral for an extraschedular consideration.  Specifically, the Court stated that the Board had failed to discuss a "severe" HHIE (hearing handicap inventory for the elderly) score "as well as the underlying test results" in an October 2009 VA examination report. 
The Court further stated that the Board should determine whether another examination was necessary that addresses the functional effects of the Veteran's hearing disability.  

The most recent audiometric examination report of record is dated in February 2012.  Although this report contains some discussion as to the effects of the Veteran's hearing loss (and tinnitus) on his daily functioning and employability, it does not include a discussion of the Veteran's October 2009 HHIE score.  Given the foregoing, on remand, the Veteran should be afforded an audiometric examination, to include an opinion as to whether his hearing loss, or tinnitus, results in a marked interference with employment, or causes him to be unable to secure or maintain substantially gainful employment.  See also Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007); Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121 (1991).  The Board stresses that in compliance with the Court's January 2014 decision, the opinion must include a discussion of the Veteran's HHIE score in his October 2009 VA audiometric examination report, and the underlying test results.

The Board notes that the issues on appeal include both a referral for an extraschedular evaluation for hearing loss, and entitlement to a TDIU.  Thus, the opinion should encompass both standards.  Furthermore, as the claim for TDIU includes the effects of the Veteran's service-connected tinnitus, and as tinnitus is commonly evaluated together with hearing loss, the audiometric examination report should include an opinion as to the effect of the Veteran's tinnitus on his employability in accordance with 38 C.F.R. § 4.16(b).  

With regard to the claim for a TDIU, the claims file includes a statement from the Veteran's representative in which it is asserted that the Veteran cannot work due to his service-connected disabilities.  See Veteran's representative's statement, received in June 2014 . The Veteran has asserted he has not worked since 2005, and an opinion from a social worker has been submitted in which it was concluded that the Veteran is unemployable.  See report from M.V., MS, CRC, dated in May 2014.  

Under the circumstances, a TDIU claim has been raised.  In Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (per curiam) the Court stated that when the issue of entitlement to a TDIU rating for a particular service-connected disability or disabilities is raised in connection with a claim for an increased rating for such disability or disabilities, the Board has jurisdiction to consider that issue.  

A review of the claims file shows that, except for hearing loss and tinnitus, the Veteran has not yet been afforded an examination that specifically addresses the effects of the Veteran's service-connected disabilities upon his ability to work.  Accordingly, on Remand, the Veteran should be afforded new VA examination which discusses the effects of his service-connected disabilities on his ability to work.  Id.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran a VCAA notice letter with respect to the issue of entitlement to TDIU. 

2.  Schedule the Veteran for a VA audiological examination to reassess the severity of his bilateral hearing loss and tinnitus disabilities.  The examiner should identify auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz, and the resultant average.  A Maryland CNC Test also should be administered to determine speech recognition ability.  Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examiner must annotate the examination report that the claims file was in fact made available for review in conjunction with the examination.  

a)  The examiner must describe the functional effects of the Veteran's hearing loss disability, including on his occupational functioning and daily activities.  The examiner should be specifically asked whether the Veteran's hearing loss results in a marked interference with employment, or, causes him to be unable to secure or maintain substantially gainful employment.  The audiologist must address the Veteran's October 2009 HHIE score and the underlying test results.  

b)  The examiner must describe the functional effects of the Veteran's tinnitus disability, including the effects on his occupational functioning and daily activities.  The examiner should be specifically asked whether the Veteran's tinnitus causes him to be unable to secure or maintain substantially gainful employment.  

Opinions should be provided based on a review of the medical evidence of record and sound medical principles.  All findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  If the Veteran hearing loss is found to have resulted in a marked interference with employment, refer the extraschedular evaluation issue to the Director, Compensation Service for consideration of an extraschedular rating for bilateral hearing loss.  

4.  Schedule the Veteran for an examination to determine whether his service-connected disabilities, other than hearing loss and tinnitus, alone or in concert, have prevented him from engaging in all forms of substantially-gainful employment, consistent with his education and occupational experience.  The claims folder must be made available to the examiner for review and the report must indicate whether such review was accomplished.  The examiner is requested to render an opinion on the following: 

Without regard to the Veteran's age or the impact of any nonservice-connected disabilities, but with regard to his education level, is it at least as likely as not that any of the Veteran's service-connected disabilities alone, or in concert, have precluded him from engaging in substantially-gainful employment?  

A rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.
 
5.  Readjudicate the issue of entitlement to an extraschedular rating for bilateral hearing loss.  If the decision remains adverse to the appellant, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be given an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

6.  Adjudicate the claim for a TDIU.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claims to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



